Order entered June 9, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01188-CV

                 HENRY S. MILLER COMMERCIAL COMPANY, Appellant

                                              V.

                  NEWSON, TERRY & NEWSOM, LLP, ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-1306

                                          ORDER
       We GRANT the parties’ June 8, 2015 joint motion to extend briefing deadlines. The

parties shall file their respective appellees’ and cross-appellee’s briefs by JULY 13, 2015. We

caution the parties that no further extension of time will be granted absent extraordinary

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE